Citation Nr: 9933005	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  99-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic headaches.  

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

7.  Entitlement to service connection for an ulcer.

8.  Entitlement to service connection for fallen arches.

9.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from January 1959 to April 
1963.

This matter, which the undersigned notes has been advanced on 
the docket pursuant to the veteran's motion therefor, comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a rating decision entered in December 1998 by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in denying entitlement to service 
connection for an acquired psychiatric disorder, post-
traumatic headaches, an eye disorder, hypertension, diabetes 
mellitus, residuals of a back injury, an ulcer, fallen 
arches, and a kidney disorder.  Each such claim was denied by 
the RO as being not well-grounded, but the RO failed to 
consider the effect of an earlier Board decision entered in 
August 1996 in which entitlement of the veteran to service 
connection for an acquired psychiatric disorder, a head 
injury with headaches, an eye disorder, hypertension, 
diabetes mellitus, and residuals of a back injury was denied.  
The threshold question presented by the appeal as to those 
six issues denied by the Board in August 1996 is whether new 
and material evidence has been received to reopen the 
previously denied claims.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999); Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  In the recent case of 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), the 
Court, citing Elkins, held that the two-step process set 
forth in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
the reopening of claims had become a three-step process under 
the Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [In Hodge, the Federal Circuit rejected 
the test for determining the materiality of evidence 
originally set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (evidence was deemed "material" when there was a 
reasonable possibility that the additional evidence 
presented, when viewed in the context of all the evidence, 
both new and old, would change the outcome of the claim) in 
favor of the test outlined in 3.156(a), that is, whether the 
newly presented evidence is so significant that it must be 
considered to fairly decide the claim.]

The three-step process for review of finally adjudicated 
claims enumerated in Winters is as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters at 206.

In this instance, however, the RO has not to date been 
afforded the opportunity of initially adjudicating the issues 
denied by the Board in its final decision in August 1996 
under the legal framework cited above.  Regardless of the 
RO's determination regarding the reopening of a claim, the 
Board must review that determination and thus a remand for 
initial RO application of the above-outlined three-step 
analysis is not automatic.  However, as the case must be 
remanded for records development as hereinafter discussed, 
the Board believes that it would be appropriate for the RO to 
consider whether the claims of entitlement to service 
connection for an acquired psychiatric disorder, a head 
injury with headaches, an eye disorder, hypertension, 
diabetes mellitus, and residuals of a back injury have been 
reopened.  This will ensure that there will be no prejudice 
to the veteran as to the RO's review of these particular 
issues.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Turning to the matter of records development, the Board 
believes that the most significant aspect of the appeal as it 
now stands is that legitimate questions have been raised by 
the veteran and his representative as to the whereabouts of 
the veteran's service medical records and, also, those 
records regarding the veteran's medical treatment by VA since 
1963.  While the RO has made several requests to secure those 
records, to date only those service medical records obtained 
in May 1994 by the veteran through the National Archives and 
Records Administration (NARA) and the National Personnel 
Records Center (NPRC) are on file.  Efforts by the RO to date 
have failed to duplicate even those service records 
previously submitted by the veteran, and there is no 
indication in the NPRC responses that the veteran's records 
were destroyed by fire at that facility in 1973.  The last 
response from the NPRC in April 1999 was to effect that the 
veteran's service records were "incomplete."  Further 
action is thus deemed to be in order so that those records 
available may be obtained and associated with the veteran's 
claims folder.  Also, in the event that the RO is unable to 
obtain the veteran's service medical records, notice to the 
veteran of that fact is in order, and the veteran is entitled 
to notice as well that he may wish to attempt independently 
to obtain the records or submit alternative evidence.  See 
Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 16, 1999); see 
also VA's Adjudication Procedure Manual M21-1, Part III, 
Paragraph 4.29. 

Various VA facilities have been contacted by the RO in order 
to obtain the veteran's treatment records, but according to 
the veteran's representative at a hearing held before the 
Board in Washington, DC, in September 1999, a complete set of 
records is not on file, given his observation that the 
veteran's treatment file at the Kansas City VA Medical Center 
is six-inches in height and such an amount of records is not 
now within the claims file.  Inasmuch as the VA's treatment 
records are considered to be within the VA's constructive 
possession whether or not they are contained in the claims 
file, per Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992), 
further action to obtain all such records is found to be in 
order.

Lastly, by virtue of the veteran's hearing testimony and 
certain other of his written statements, the Board has been 
made aware of the existence of specific records of treatment 
which have been compiled by private medical professionals 
and/or institutions, such as those compiled by a Dr. Hugh and 
at the Queen of the World Hospital in Kansas City, Missouri, 
and which are not on file.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  It is likewise evident that the veteran was 
afforded the opportunity of submitting records from those 
providers, as the undersigned held open the record of the 
September 1999 hearing an additional 60 days, but no 
additional records were received.  As this case is being 
remanded for other reasons, the veteran is hereby advised 
that he may submit records from the providers noted above or 
any other in association with the claims for VA compensation 
herein at issue.

The Board stresses at this point that while there is no duty 
to assist the veteran until a claim is shown to be well-
grounded, VA nevertheless has an obligation to obtain records 
which are essentially within its control and those which it 
has constructive knowledge of.  For this reason, the Board 
finds that further action is necessary to ensure that any 
available service medical records and all VA medical records 
are obtained prior to appellate review.  However, nothing in 
this remand is intended to express a finding as to the 
propriety of reopening the six issues which were the subject 
of the August 1996 Board decision or the well-groundedness of 
any of the nine issues on appeal at this time. 

Based on the foregoing, this case is REMANDED to the RO for 
completion of the following actions:

1.  The RO should contact the NPRC, NARA, 
and the United States Marine Corps and 
attempt to obtain a complete set of the 
veteran's service medical and personnel 
records for inclusion in his VA claims 
folder.  In the event that the records 
are not obtainable, the RO should 
implement those procedures set forth in 
the VA Procedure Manual M21-1, Part III, 
Paragraph 4.29, with respect to advising 
the veteran of the VA's inability to 
obtain the records and of his right to 
attempt to obtain those records 
independently or to submit alternative 
evidence.

2.  The RO should contact the veteran in 
writing for the purpose of requesting 
that he furnish the dates and locations 
of all VA treatment received by him.  
Regardless of the response provided by 
the veteran, the RO is to obtain all 
pertinent VA medical records both as to 
inpatient and outpatient treatment which 
are not already in the claims file, 
including those compiled at VA Medical 
Centers in Kansas City, Missouri, Los 
Angeles, California (Wadsworth), and 
Tulsa, Oklahoma, from 1963 to the present 
and held at those facilities or a Federal 
records repository.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims to 
reopen for entitlement to service 
connection for an acquired psychiatric 
disorder, post-traumatic headaches, an 
eye disorder, hypertension, diabetes 
mellitus, and residuals of a back injury, 
based on the holdings in Hodge, Elkins, 
and Winters, supra, and the governing 
statutes and regulations, as well as all 
the pertinent evidence.  The original 
claims of entitlement for service 
connection for an ulcer, fallen arches, 
and a kidney disorder must also be 
readjudicated on the basis of all 
governing legal authority and all 
pertinent evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this remand is to ensure the veteran's receipt 
of due process of law and to secure service medical records 
and VA treatment records not now on file. 

The Board hereby informs the veteran and his representative 
of the right to submit any additional evidence and argument 
in support of the issues on appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


